[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 638 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 639 
Defendant appeals from a judgment for damages for the killing of cattle at a public crossing on its railroad. Respondent based his claim solely on alleged negligence in failing to ring a bell or sound a whistle as required by C. S., sec. 4820, the last clause of which reads as follows:
"The corporation is also liable for all damages sustained by any person, and caused by its locomotives, trains or cars, when the provisions of this section are not complied with." *Page 643 
The appellant denied failure to ring the bell or blow the whistle, and now contends that even if there was such a dereliction on the part of its servants, this was not the proximate cause of the injury. The answer denied all liability, and alleged contributory negligence, which latter defense has been waived here.
It is urged that it was necessary for the plaintiff to furnish evidence upon which the jury could determine the causal relation of the failure to give the signals, and the ensuing collision and injury; that even the most vague conjecture would not suggest that the blowing of the whistle or the ringing of the bell would have prevented the injury to these dumb animals; and that there is no evidence whatsoever upon which the jury could base a finding that the failure to give these signals was the proximate cause of the injury.
In support of this contention, many cases were cited from states having similar statutes. In some of those decisions it has been held that while the failure to blow the whistle or sound the bell is negligence per se, such proof does not establish a plaintiff's right to recover, since he is required to go further and show that such negligence was the proximate cause of the injury. These cases follow the general rule ordinarily applicable to negligence cases, forcibly stated by Mr. Justice Sanner, in Westlake v. Keating Gold Min. Co.,48 Mont. 120, 136 P. 38:
"It is a rule so fundamental as to be axiomatic . . . . that before negligence, however established, can become a basis of recovery, causal connection must be shown between it and the injury complained of."
This is the general rule in common-law negligence. However, our statute has been so construed to establish a rule somewhat to the contrary. (Wheeler v. Oregon R.  N. Co., 16 Idaho 375,102 P. 347.) While, in the original opinion therein, it was said that "This statute does not rest the liability for damages upon the contingency that the injury sustained was the result of the failure to ring the bell or blow the whistle, but declares absolutely that where the bell *Page 644 
is not rung or the whistle blown and damages are sustained, the company is liable," and: "Under this statute the plaintiff makes his case by showing the negligence or non-compliance with the law, and the injury . . . ." yet, upon petition for rehearing, this position was somewhat modified, the court there saying: "We have held, and are of that opinion still, that a failure to ring a bell or blow a whistle at a crossing as required by the statute is in itself negligence. This fact alone would not entitle a plaintiff to recover, unless he can also show that the injury was inflicted by the defendant's locomotive or train of cars. The fact that a bell was not rung or a whistle blown would not make the company liable for an injury that it did not inflict. When, however, it is shown that the injury was inflicted by the defendant's locomotive or train of cars at a place where it is required to blow its whistle or ring its bell, and it is shown that the company failed and neglected to comply with the law in this regard, the plaintiff has made a prima facie case that he is entitled to have submitted to the jury." And: "We think, however, that when the injury is established as having been inflicted by the defendant, and negligence in not blowing the whistle or ringing the bell is shown, a prima facie case is made which would entitle the plaintiff to a recovery."
This holding goes beyond the general rule that a breach of duty prescribed by law must be not only a cause, but a proximate cause of the damage, and that a plaintiff cannot recover upon mere proof of his injury coincident with the defendant's breach of a statute, but would in such case fail for want of connection between the defendant's negligence and the plaintiff's damage, and must prove that the violation of law was the proximate cause of his damage, and that this will not be presumed. (1 Shearman  Redfield on Negligence, 6th ed., secs. 13, 26, 27; 2 Thompson on Negligence, sec. 1558.) But, as applied to this particular statute, the rule that the proof recited makes a prima facie case to be submitted to the jury, was arrived at after mature *Page 645 
deliberation, and has become the law of this state, followed since 1909, and will not now be disturbed.
The complaint alleged, and the answer admitted, that the animals "strayed in and upon the track . . . . at a point where said track crosses a public highway or road," and defendant's engineer testified that the animals were struck on the crossing, and the evidence tended to establish failure to comply with C. S., sec. 4820. The evidence upon the latter point being hereinafter discussed, and held sufficient to go to the jury, the plaintiff made a prima facie case that he was entitled to have submitted to the jury; and as it cannot be said upon all of this evidence, as a matter of law, that thisprima facie case was overcome, a denial of a directed verdict was not error.
Defendant complains of an instruction which, following one reciting the requirements of the statute, was as follows:
"You are instructed that the failure of the agents and employees of a railroad company to ring a bell or sound a whistle, as by said law required, upon approaching and crossing a road or highway, is negligence per se, or negligence in law, and renders the company liable for all damage sustained by reason of the locomotive, train, or cars coming in contact with, or colliding with, the property of others, provided such damage, or injury, was not caused or contributed to by, or through the fault of the owner of said property, his agents or employees."
This instruction is claimed to have been "too general and indicated that a railroad company, where it failed to comply with the provisions of C. S., sec. 4820, for a crossing, might be held liable under that statute for animals killed without relation to where they were at the time, . . . . without limiting the liability to injuries occurring on the crossing itself. Under this instruction, the jury was entitled to find the railroad company liable if the cows were struck any distance from the crossing, no matter what that distance might be." *Page 646 
The evidence of defendant's engineer was that the cattle were struck upon the public crossing. Defendant's concern as to some other state of facts is not material here.
It is further contended that this instruction is erroneous in that it would fix an absolute liability upon defendant, regardless of the negligence being the proximate cause of, or not contributing in the slightest degree to, the injury, and did not require the jury to find the negligence to be the proximate cause of the injury in order to entitle plaintiff to recover.
The instruction was erroneous. The jury should have been appropriately instructed as to the consideration to be given to, and the weight and effect of, the prima facie case made, if they found the failure to comply with the statute and the injury.
The prima facie case established under the rule in the Wheeler case does not relieve the plaintiff upon all the evidence from the burden of proof, but simply shifts the burden of evidence, or of going on with further evidence. (22 C. J., p. 79; 1 Shearman  Redfield on Negligence, 6th ed., sec. 58.) It is for the jury to determine, from all the evidence introduced, that constituting the prima facie case as well as all other evidence, whether the weight predominates in favor of the plaintiff, that the negligence was the cause of the injury. (22 C. J., p. 80; Inhabitants of Cohasset v. Moors,204 Mass. 173, 90 N.E. 978.) They should have been instructed that the failure to comply with C. S., sec. 4820, must have been the proximate cause of the injury, to entitle the plaintiff to recover. However, this error should not reverse the case, for there was no sufficient evidence to overcome the prima facie
case made.
Error is assigned in denial of the motion for a directed verdict for insufficiency of the evidence upon another point, to wit: to establish the failure to sound the whistle. We need not discuss the motion for judgment non obstante. (PrairieFlour Mill Co. v. Farmers' Elevator Co., ante, p. 229,261 P. 673.) *Page 647 
Four witnesses, variously situated at the time of the approach of the train, but within the vicinity of the crossing, and all within a radius of seven-tenths of a mile therefrom, testified that they did not hear the whistle. Their testimony was negative in character, and its weight of somewhat debatable value. Only the engineer testified positively that the whistle was blown. Whether the evidence of those other persons, who testified that they heard no signals, is entitled to credence, would depend on their respective facilities and abilities to hear, as well as whether their attention was directed to the approach of the train. The fact that an engineer, charged with the duty of giving these signals many times a day, might possibly erroneously believe that he did so on this occasion, just as a man leaving his house or office might believe that he had locked his door because it was his habit and duty to do so, should be considered.
It is urged that negative testimony must yield to positive testimony, and unless negative testimony is clear and convincing, it raises no conflict in evidence to be submitted to the jury. In support of this proposition are cited nearly fifty cases which we have examined. The respondent cited an equally formidable list of authorities to the effect that the testimony of witnesses, who were in a position to have heard a crossing signal, that they did not hear it, is competent evidence tending to show it was not sounded, and the weight to be given to it is a question for the jury. Each case, of course, depends on its own peculiar facts, but the rule that the weight of such testimony is for the jury is preferable, and the one which this court has likewise heretofore adopted. InFleenor v. Oregon Short Line R. Co., 16 Idaho 781, 102 P. 897, this court held:
"Many other authorities have been cited by respondent holding to the same effect as the foregoing on the weight and sufficiency of this class of evidence, some holding that although negative in character it is proper to go to the jury even though it is contradicted by testimony of eyewitnesses. Other cases hold that it should not be classed *Page 648 
as negative evidence where it tends to prove a positive and affirmative issue, but is entitled to enter the category of positive proof, although negative in character."
From a careful analysis of the many cases cited, it appears to be a rule well established that where the attention of those testifying to a negative was not attracted to the occurrence which they say they did not see or hear, and where their situation was not such that they probably would have observed it, their testimony is not inconsistent with that of credible witnesses who were in a position favorable for observation, and who testify affirmatively and positively to the occurrence. (See Bergman v. Northern Pacific Ry. Co. (C.C.A.), 14 Fed. (2d) 580, and the cases therein cited.) However, where the circumstances are such as to warrant the jury in believing that witnesses, variously located, with their attention called to an approaching train, would have heard the signals if they had been given, such evidence is to be weighed by the jury. (Northern Pacific Ry. Co. v. Heaton (C.C.A.), 191 Fed. 24;Stotler v. Chicago  A. Ry. Co., 200 Mo. 107, 98 S.W. 509.) To like effect, there is much respectable authority.
In the case of Stotler v. Chicago  A. Ry. Co., supra, Justice Lamm said:
"It is true plaintiff's evidence was negative evidence, but so was the fact to be proved a negative fact, and the best evidence of which the case was susceptible from her standpoint must necessarily be negative evidence in its characteristics; that is, evidence from those who were in a situation to hear and who did not hear. Unless, then, we are ready to adopt the theory that negative evidence must be taken in a forum of reason as entirely overthrown by the positive testimony of those who claim to have given (or heard) the signals, the insistence of appellants cannot be permitted."
It frequently happens that so-called negative testimony is so destitute of probative value that it will not be received, but it is not always necessary or possible that relevant testimony should be presented in affirmative form. *Page 649 
Where a witness testifies that he failed to see, or hear, such evidence is relevant, provided the surroundings and circumstances are such that the probability or inference is that the alleged fact would have been seen or heard had it actually existed or happened. In the case at bar, at least some of the witnesses heard the train coming down the canyon, and they observed its approach, although they may not have had their minds directly on the specific fact as to whether the whistle was sounded. Their location, occupation at the time, opportunities for hearing and observing, and all the surroundings were questions to be duly considered by the jury in weighing their testimony.
The important, controlling issue in this case was whether the signals were given by the men in charge of appellant's engine. The engineer alone testified to the effect that the whistle was blown. In corroboration of his statement is the presumption, in the absence of a contrary showing, that the engineer performed his duty in that regard. (White v. Arizona Eastern R. Co.,30 Ariz. 151, 245 P. 270.) Opposed to this presumption and the direct testimony of the engineer were the statements of four disinterested witnesses that they did not hear the signals given. Surely, the respondent should not have been deprived of such testimony. Whether these witnesses were in a position to hear, and had their attention sufficiently drawn to the train at the time, and the credence and weight to be given to their statements, and also the weight to be given to the positive testimony of the engineer, was solely a question for the jury. The court did not err in refusing to strike such testimony, nor in denying the motion for nonsuit.
It is urged that the court should have given a requested instruction to the effect that either the ringing of the bell or blowing of the whistle was a sufficient compliance with the statute. It was not error to refuse the same, since the appellant itself only claims that the whistle was blown. It is true that in one question propounded to the engineer, his answer thereto might indicate that the *Page 650 
bell was rung, but this inference was suggested only by the counsel for appellant in the form of the question, the engineer elsewhere testifying only that he sounded the whistle. In any event, the instruction given, that the failure of the agents and employees of a railroad company to ring a bell or sound a whistle, is negligence per se, correctly covered the matter contained in the requested instruction which was refused.
During the course of the closing argument, counsel for appellant frequently interrupted respondent's counsel with objections upon which the trial court ruled, at times in favor of the objector and at other times sustaining the propriety of the argument. When the objection was sustained, the jury were admonished to disregard such arguments as were conceived by the court to be improper. It is urged that these misstatements were prejudicial in that they were irrelevant, extrinsic and inflammatory in character, and must have influenced the jury adverse to appellant.
We shall not quote the language of counsel to which objections were interposed, but it will suffice to say that in general it was to the effect that it is not the history of railroad companies that they are fair to the farmer; but that, on the contrary, when they injure livestock; rather than pay for their negligence railroad companies force the owner into unnecessary litigation; that whether this is due to the fact that they have attorneys employed by the year and must keep them busy, or because inexperienced men pass upon this class of claims, is not known; but that if these claims were submitted to men of more mature judgment for investigation, cases like this would not be in court. Other statements along these lines were also made, based upon matters dehors the record, and therefore improper arguments to be made in any case. This court does not approve of such conduct on the part of counsel. An attorney should confine his arguments to the issues and the evidence adduced, and to inferences which can legitimately be drawn therefrom, and not go outside the record in an effort to prejudice the rights of the opposing party. *Page 651 
This court has many times had before it this identical question, and has proclaimed the rule that judgments will not be reversed by reason of misconduct of counsel at the trial, unless the appellate court is of the opinion that such misconduct had prevailing influence upon the jury to the detriment of appellant. (Cochran v. Gritman, 34 Idaho 654,203 P. 289; Haverland v. Potlatch. Lumber Co., 34 Idaho 237,200 P. 129; Watkins v. Mountain Home Co-op. Irr. Co., 33 Idaho 623,197 P. 247; Theriault v. California Ins. Co., 27 Idaho 476, Ann. Cas. 1917D, 818, 149 P. 719.)
The matter of directing and controlling the trial of a cause, including the arguments of counsel, to a great extent lies within the sound discretion of the presiding trial judge, and in this case it does not appear that this discretion was in any manner abused. The most palpably improper or prejudicial statements of counsel were disapproved by the court, and the jury were admonished and instructed to disregard them; and we think this cured the error complained of. After a careful examination of the entire record, we are of the opinion that the misconduct of counsel in the closing argument did not have a prevailing influence on the jury and did not actuate it to improperly render a verdict against the appellant.
I recommend that the judgment be affirmed, with costs to respondent.
The foregoing is approved as the opinion of the court. The judgment is affirmed, with costs to respondent.
Wm. E. Lee, C.J., and Taylor and T. Bailey Lee, JJ.,